Citation Nr: 0844887	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Williams, Law Clerk





INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1964.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in July 2005 and May 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The July 2005 rating decision granted 
service connection for bilateral hearing loss and service 
connection for tinnitus; and assigned a 10 percent disability 
rating for both from September 10, 2004.  The July 2005 
rating decision severed service connection for hearing loss 
of the left ear.

In December 2005, the veteran filed a claim for an increased 
rating for bilateral hearing loss and increased rating for 
tinnitus.  A May 2006 rating decision denied entitlement to 
increased rating for hearing loss and tinnitus.  The Board 
has determined the December 2005 claim to be a disagreement 
with the July 2005 disability rating as the appeal period had 
not yet expired.  See 38 C.F.R. §20.200 (2008).  

The Board also notes that the July 2005 rating decision 
denied service connection for degenerative joint disease, 
lumbar spine and thoracic spine; right hip degenerative joint 
disease; and left knee condition.  The veteran only perfected 
an appeal for the issues of increased rating for bilateral 
hearing loss and increased rating for tinnitus.  See 38 
C.F.R. § 20.200.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in May 2007, the veteran indicated that he wished to 
testify at a hearing before the Board at the local RO.  He 
subsequently submitted a statement in August 2007 wherein he 
withdrew his hearing request.  Therefore, the Board finds 
that there is no hearing request pending at this time.  See 
38 C.F.R. § 20.702(e) (2008).






FINDINGS OF FACT

 1.  The medical evidence does not establish that the 
veteran's bilateral hearing loss was more than Level IV 
hearing in the right ear or more than Level IV hearing in  
the left ear. 

2.  Tinnitus is assigned a 10 percent rating, the maximum 
rating authorized under Diagnostic Code 6260.

3.  The evidence does not show that the tinnitus has caused 
unusual or exceptional symptoms, caused marked interference 
with the veteran's employment, or requires frequent periods 
of hospitalization rendering impractical the use of the 
regular schedular standards. 


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R.         §§ 4.85, 4.86, 
Diagnostic Code 6100 (2008). 

2.  There is no legal basis for the assignment of an 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260  
(2008). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss.

Legal Criteria 

Disability evaluations are determined by the application of  
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil  
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the United States Court of Appeals for Veterans Claims 
(Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet.  
App. 345, 349 (1992).

Pertinent regulations provide that an examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test  
(Maryland CNC) and a puretone audiometry test.  Examinations  
are to be conducted without the use of hearing aids.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes eleven auditory acuity levels 
from Level I for essentially normal acuity through Level XI  
for profound deafness.  These are assigned based on a 
combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.

When the puretone threshold at each of the four specified  
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown,  
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at  
54.



Analysis

The RO assigned an initial 10 percent rating to the veteran's 
service-connected bilateral hearing loss under the provisions 
of Diagnostic Code 6100.

The veteran underwent a VA audiometric evaluation in May 
2005.  On the authorized audiological evaluation, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
55
60
65
LEFT
25
20
45
65
70

The average puretone threshold for the right ear was 50 
decibels.  The average puretone threshold for the left ear 
was 53 decibels.  Speech audiometry revealed speech 
recognition ability of 80 percent in the right ear and of 82 
percent in the left ear.

The findings of the May 2005 evaluation translate to level IV 
hearing loss in the right ear and level IV hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a 10 percent rating and 
no higher under Table VII.  Therefore, an initial disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

An audiometric examination was conducted in March 2006.  On 
the authorized audiological evaluation, puretone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
50
55
LEFT
30
35
50
55
60

The average puretone threshold for the right ear was 46 
decibels.  The average puretone threshold for the left ear 
was 50 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.

The findings of the March 2006 evaluation translates to level 
I hearing loss in the right ear and level I hearing loss in 
the left ear when applied to Table VI of the rating schedule.   
This level of hearing loss warrants a zero percent rating and 
no higher under Table VII.  Therefore, an initial disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The veteran underwent another VA audiometric examination in 
April 2006.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
45
45
55
LEFT
30
30
45
50
60

The average puretone threshold for the right ear was 45 
decibels.  The average puretone threshold for the left ear 
was 46 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 percent in the left ear.

The findings of the April 2006 evaluation translates to level 
I hearing loss in the right ear and level I hearing loss in 
the left ear when applied to Table VI of the rating schedule.  
This level of hearing loss warrants a zero percent rating and 
no higher under Table VII.  Therefore, an initial disability 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 
6100.

The veteran underwent another VA audiometric examination in 
September 2007.  On the authorized audiological evaluation, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
50
55
LEFT
30
30
50
55
60

The average puretone threshold for the right ear was 49 
decibels.  The average puretone threshold for the left ear 
was 49 decibels.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.

The findings of the September 2007 evaluation translates to 
level I hearing loss in the right ear and level I hearing 
loss in the left ear when applied to Table VI of the rating 
schedule.   This level of hearing loss warrants a zero 
percent rating and no higher under Table VII.  Therefore, an 
initial disability evaluation in excess of 10 percent is not 
warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85, 
Diagnostic Code 6100.

In addition, the Board notes that at no time during the 
pendency of this appeal does Table VIA apply.  The veteran's 
puretone threshold average for the right and left ears was 
not 55 decibels or more at each of the four specified 
frequencies  (1000, 2000, 3000, and 4000 Hertz), and his 
puretone threshold was not 30 or lower at 1000 Hertz and 70 
or more at 2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a).

Finally, the Board is cognizant of the veteran's contentions 
concerning his hearing difficulty and of the veteran's 
honorable service, but the objective clinical evidence of 
record does not support a disability evaluation in excess of 
10 percent for his bilateral hearing loss at this time.  As 
previously noted, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet.  App. 345, 349 (1992).  The requirements 
of 38 C.F.R. § 4.85 set out the numeric levels of impairment 
required for each disability rating, and those requirements 
are mandatory.  The Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary 
and precedent opinions of the General Counsel of the VA.  38 
U.S.C.A.   § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) 
(2008).

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected bilateral hearing 
loss, as the Court indicated can be done in this type of 
case.  See Fenderson, supra.  However, upon reviewing the 
longitudinal record in this case, we find that at no time 
since service connection has been in effect has the service-
connected bilateral hearing loss been more disabling than 10 
percent. The veteran is competent to report his symptoms, and 
the Board does not doubt the sincerity of the veteran's 
belief that his service-connected disability has worsened; 
however, the objective clinical findings do not support his 
assertions.

In exceptional cases where the schedular evaluation is found 
to be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the 
Under Secretary for Benefits or the Director of VA's 
Compensation and Pension Service may approve an extra-  
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

The veteran does not assert that he is totally unemployable 
because of his service-connected bilateral hearing loss, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his bilateral hearing loss.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§  
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are  
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also  
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose  
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalization due to his 
bilateral hearing loss, the Board finds that the 10 percent  
evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996);  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.

The preponderance of the evidence weighs against the 
veteran's claim.  Since service connection has been in 
effect, the veteran is not entitled to an increased rating 
for his service-connected bilateral hearing loss.  The appeal 
is denied.

II.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

A review of the record indicates that in a July 2005 rating 
decision, the RO granted service connection for tinnitus, and 
a 10 percent rating was assigned under Diagnostic Code 6260 
from September 10, 2004.  In December 2005, the veteran 
submitted a claim for an increased rating for tinnitus.  In a 
rating decision issued in May 2006, the RO denied the claim, 
noting that the maximum rating for tinnitus is 10 percent.  
The veteran appealed that decision to the Board.

The current version of Diagnostic Code 6260 explicitly 
prohibits a schedular rating in excess of 10 percent for 
tinnitus whether perceived in one ear or both.  Thus, the  
claim for a schedular rating in excess of 10 percent for 
tinnitus, including based on assignment of separate 10 
percent ratings for each ear, must be denied as lacking legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings, and the Board has been similarly 
unsuccessful in finding exceptional factors.  There is no 
medical evidence that the tinnitus is manifested by any 
unusual or exceptional symptoms.  The May 2005 VA examination 
report notes that the veteran indicated that the tinnitus was 
occasional.  The Board finds that the veteran's symptoms are 
consistent with the criteria in the Rating Schedule.  See 
Diagnostic Code 6260 which assigns a 10 percent rating for 
recurrent tinnitus.  The veteran's symptoms are normal 
manifestations of this disorder and such symptoms are 
contemplated under the rating schedule.

There is no evidence that the tinnitus causes frequent 
periods of hospitalization.  There is probative evidence that 
the tinnitus does not cause unemployability.  See the April 
2006 VA examination request.  There is no competent evidence 
that the tinnitus caused marked interference with employment.  
The Board does not doubt that limitations caused by the 
tinnitus have an adverse impact on employability; however, 
loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  The currently 
assigned 10 percent disability evaluation for the tinnitus 
under Diagnostic Code 6260 is an acknowledgment on the part 
of VA that some interference with employment exists.  See 38 
C.F.R. §§ 3.321(a), 4.1; see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  However, there is no evidence of marked 
interference in this case.

Under these circumstances, the Board finds that the veteran 
has not demonstrated an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the veteran in April 
2005, before the original adjudication of the claims.  The 
letter notified the veteran of what information and evidence 
must be submitted to substantiate claims for service 
connection and increased rating, as well as what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO. The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in March 2006.  The Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA. 

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for increased rating, and 
the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
examination reports were obtained.  VA treatment records 
dated from May 2003 to March 2007 were obtained and 
associated with the claims folder.  There is no identified 
relevant evidence that has not been accounted for.  VA 
audiological examinations were performed in 2005, 2006 and 
2007 in order to obtain medical evidence as to the extent of 
the claimed disabilities.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for bilateral hearing loss is denied.

Entitlement to an initial disability rating in excess of 10 
percent for tinnitus is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


